IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


RICHARD S. DAVIS,

             Appellant,

 v.                                                  Case No. 5D16-269

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed October 14, 2016

3.800 Appeal from the Circuit Court
for Brevard County,
Charles J. Roberts, Judge.

Richard S. Davis, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Richard S. Davis appeals the trial court’s summary denial of his Florida Rule of

Criminal Procedure 3.800(a) motion to correct illegal sentence. We affirm. However, as

to Davis’ claim that the written sentence does not conform to the trial court’s oral

pronouncement, our affirmance is without prejudice to his ability to file an amended
motion raising the same claim, while specifying in that claim the date of the sentencing

hearing to which he is referring.1

       AFFIRMED.

BERGER, WALLIS and EDWARDS, JJ., concur.




       1 Should Davis decide to refile his motion, he must attach to it a copy of the
transcript. See McLendon v. State, 58 So. 3d 387, 388 (Fla. 5th DCA 2011) (“[A]s we
explained in Beard v. State, 27 So. 3d 186 (Fla. 5th DCA 2010), in order for a rule 3.800(a)
movant to comply with his special duty to demonstrate entitlement to relief on the face of
the record, the lack of a transcript of the sentencing hearing is a gap that must be filled
by the movant. . . . If the transcript is not in the record, McLendon's motion shall be denied
without prejudice to file an amended motion with the sentencing transcript and other
necessary documents attached.” (emphasis omitted)).


                                              2